DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 3/15/2021, 9/17/2021 and 3/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrases “described herein,” “For example,” and “Other related embodiments are discloses”. The abstract should not contain “described herein,” “For example,” and “Other related embodiments are discloses”. These are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Examiner suggests just deleting these phrases from the abstract. Corrections are required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
	
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 18 disclose a “A system to execute at a host organization, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the system is configurable to execute the instructions via the processor to carry out operations.” The specification paragraphs 541-542, and 556 defines the memory and processor as “Each user system 1012 also typically includes one or more user interface devices, such as a keyboard, a mouse, trackball, touch pad, touch screen, pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a display (e.g., a monitor screen, LCD display, etc.) in conjunction with pages, forms, applications and other information provided by system 1016 or other systems or servers;” and “Processor 1102 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.”. As a result of the phrase “or the like,” when the term is interpreted by one of ordinary skill in the art, the term can be construed to cover non-statutory embodiments which improperly include virtual memory and processors, network transmission lines (interpreted as wired and wireless transmission), wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.  See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) “A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' … Thus, such a signal cannot be patentable subject matter.”  Therefore, the claimed subject matter fails to fall within one of the four statutory classes.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 9, 11-12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Baird, III et al. (U.S. Patent Application Publication No. 2019/0020629).
As to claim 1, Giordano et al. teaches a method performed by a system of a host organization having at least a processor and a memory therein to execute instructions (See Giordano et al., paragraphs 91-93 and 96-97), wherein the method comprises: 
operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., paragraphs 42, 57-59 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); 
retrieving metadata from the blockchain describing a data structure for the stored records including relationships between entities within the stored records (See Giordano et al., paragraphs 42, 59-60 and 92, wherein Giordano teaches “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”.
Giordano et al. does not explicitly teach receiving an SQL formatted query specifying data records stored within the blockchain; building a temporary view for the stored records within a database of the host organization and formatting the temporary view in an RDBMS format based on the retrieved metadata; looking up an asset identifier for the stored records in the blockchain and retrieving the stored records from the blockchain;  populating the stored records retrieved from the blockchain into the temporary view; and  applying the received SQL formatted query against the temporary view in the database system of the host organization. 
Baird, III et al. teaches methods and apparatus for efficiently implementing a distributed database within a network (See abstract), in which he teaches receiving an SQL formatted query specifying data records stored within the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “When the user's code tries to perform a Structure Query Language (SQL) query on the database”);
building a temporary view for the stored records within a database of the host organization and formatting the temporary view in an RDBMS format based on the retrieved metadata (See Baird, III et al., paragraph 219, wherein Baird discloses “The system in Example System 11, made faster by the use of a ‘fast clone’ relational database to maintain the state (e.g., bank account balances, game state, etc.). For example, the fast clone database can be used to maintain two copies of the state, as discussed with respect to Example System 11. This is an object that acts as a wrapper around an existing Relational Database Management System (RDBMS)”);
 looking up an asset identifier for the stored records in the blockchain and retrieving the stored records from the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “Each apparent “clone” is actually an object with an ID number and a pointer to an object containing the database. When the user's code tries to perform a Structure Query Language (SQL) query on the database, that query is first modified, then sent to the real database. The real database is identical to the database as seen by the client code, except that each table has one additional field for the clone ID. For example, suppose there is an original database with clone ID 1, and then two clones of the database are made, with IDs 2 and 3 (e.g., used to maintain the two copies of the state). Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just “deleted” the row. Similarly, if a row is added to clone 2, then the row is added to the table with an ID of 2”); 
populating the stored records retrieved from the blockchain into the temporary view (See Baird, III et al., paragraphs  97, 104, 172 and 219, wherein Baird discloses “Other types of special transactions that can be used by a revocation service include transactions to retrieve a record given its hash H and transactions to retrieve, for example, all records since a certain time and date that have a given value of T and other suitable transactions”); and 
applying the received SQL formatted query against the temporary view in the database system of the host organization (See Baird, III et al., paragraph 219, wherein Baird discloses “Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just ‘deleted’ the row”). 
Giordano et al. and Baird, III et al. are from the analogous art of using blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Baird, III et al.  to have combined Giordano et al. and Baird, III et al.. The motivation to combine Giordano et al. and Baird, III et al. is to provide a method and apparatus for a distributed database system that does not require a leader or a trusted third party to operate the database system Baird, III et al., paragraph 3-5). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Baird, III et al..
 
As to claims 2 and 12, Giordano et al. as modified, teaches recording all transactions against the blockchain affecting the stored records (See Giordano et al., paragraphs 39-40, wherein Giordano teaches “a collection of independent nodes in a computing network may each maintain a respective instance of a distributed ledger. The distributed ledger may store records of transactions that have occurred on the network, including information about medical records for a population of patients. In particular, the distributed ledger may store, among records of other transactions, a record of every attempt made to access a given medical record maintained on the network.” Also see Baird, III et al., paragraphs 26-28, wherein Baird discloses “A set of transactions can be stored in the instance of the distributed database at the first compute device”); and replaying all transactions recorded against the temporary view to synchronize the temporary view with the blockchain when the blockchain is inaccessible (See Giordano et al., paragraphs 39-409, wherein Giordano discloses “a collection of independent nodes in a computing network may each maintain a respective instance of a distributed ledger. The distributed ledger may store records of transactions that have occurred on the network…the distributed ledger may store, among records of other transactions, a record of every attempt made to access a given medical record maintained on the network…Transactions can also be verified before they are added to the network to prevent fraud. In some implementations, this can be accomplished, for example, by way of cryptographic techniques and a blockchain-based ledger”).    

As to claims 9, 16, and 20, Giordano et al. as modified, teaches wherein the stored records retrieved from the blockchain are returned from the blockchain in a hashed or serialized data format (See Giordano et al., paragraph 47, wherein Giordano discloses “the blocks of transactions 108a-n can be chained together chronologically. That is, each time a new block is determined, that block can be appended to the end of the existing blockchain…For example, the second block 108b in FIG. 1 includes a signature of the genesis block 108a. The signature of the genesis block 108a may be a hash value of the genesis block 108a, for example…the second block 108b includes a hash of the genesis block 108a, the signature added to the third block in the chain not only characterizes the immediately preceding block 108b, but also depends on the signature of the genesis block 108a. Thus, the signature of every new block in the chain can be at least partially influenced by every preceding block in the chain.” Also see Baird, III et al., paragraphs 52-54 and 218-222, wherein Baird discloses “Each event can be a record containing a cryptographic hash of two earlier events (linking that event to the two earlier events and their ancestor events, and vice versa), payload data (such as transactions that are to be recorded), other information such as the current time, a timestamp (e.g., date and UTC time) that its creator asserts is the time the event was first defined, and/or the like”); wherein the method further comprises retrieving metadata from the blockchain describing the structure of the stored records retrieved from the blockchain (See Giordano et al., paragraphs 42, 59-60 and 92, wherein Giordano teaches “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”; and converting the stored records retrieved from the hashed or serialized data format into either a plain-text format or an RDBMS table format based on the metadata retrieved from the blockchain (See Baird, III et al., paragraphs 52-56, and 217-222, wherein Baird discloses “When a write is made to the clone, the hash table remembers which element is modified, and the new value. When a read is performed on a location, the hash table is first checked, and if that element was modified, the new value from the hash table is returned. Otherwise, that element from the original arrayList is returned. In this way, the two “clones” are initially just pointers to the original arrayList. But as each is modified repeatedly, it grows to have a large hash table storing differences between itself and the original list” and “the fast clone database can be used to maintain two copies of the state, as discussed with respect to Example System 11. This is an object that acts as a wrapper around an existing Relational Database Management System (RDBMS)”).    

As to claims 10 and 17, Giordano et al. as modified, teaches performing a block ID lookup query from a table stored within a database system of the host organization, separate from the temporary view (See Giordano et al., paragraph79, wherein Giordano discloses “the pointer (read on ID) to a medical record may comprise a value of a hash of the record, which can be used by the filesystem at a later time, along with a hash table, to lookup the record when requested by an authorized user;” Also see Baird, III et al., paragraph 219, wherein Baird teaches “Each apparent “clone” is actually an object with an ID number and a pointer to an object containing the database. When the user's code tries to perform a Structure Query Language (SQL) query on the database, that query is first modified, then sent to the real database. The real database is identical to the database as seen by the client code, except that each table has one additional field for the clone ID”);  Claims- 181 -Attorney Docket No.: 37633.6336 (A4363US)retrieving a block ID for the stored records to be retrieved from the blockchain based on the received SQL formatted query (See Giordano et al., paragraph79, wherein Giordano discloses “the pointer (read on ID) to a medical record may comprise a value of a hash of the record, which can be used by the filesystem at a later time, along with a hash table, to lookup the record when requested by an authorized user;” Also see Baird, III et al., paragraph 219, wherein Baird teaches “Each apparent “clone” is actually an object with an ID number and a pointer to an object containing the database. When the user's code tries to perform a Structure Query Language (SQL) query on the database, that query is first modified, then sent to the real database. The real database is identical to the database as seen by the client code, except that each table has one additional field for the clone ID”); and wherein retrieving the stored records from the blockchain comprises retrieving the stored records by directly referencing a block on the blockchain corresponding to the block ID retrieved from the table stored within the database system of the host organization (See Baird, III et al., paragraph 219, wherein Baird discloses “Each apparent “clone” is actually an object with an ID number and a pointer to an object containing the database. When the user's code tries to perform a Structure Query Language (SQL) query on the database, that query is first modified, then sent to the real database. The real database is identical to the database as seen by the client code, except that each table has one additional field for the clone ID. For example, suppose there is an original database with clone ID 1, and then two clones of the database are made, with IDs 2 and 3 (e.g., used to maintain the two copies of the state). Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just “deleted” the row. Similarly, if a row is added to clone 2, then the row is added to the table with an ID of 2”).   

As to claim 11, Giordano et al. teaches a non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system at a host organization (See Giordano et al., paragraphs 91-93 and 96-97), the instructions cause the system to perform operations including: 
operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., paragraphs 42, 57-59 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); 
retrieving metadata from the blockchain describing a data structure for the stored records including relationships between entities within the stored records (See Giordano et al., paragraphs 42, 59-60 and 92, wherein Giordano teaches “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”.
Giordano et al. does not explicitly teach receiving an SQL formatted query specifying data records stored within the blockchain; building a temporary view for the stored records within a database of the host organization and formatting the temporary view in an RDBMS format based on the retrieved metadata; looking up an asset identifier for the stored records in the blockchain and retrieving the stored records from the blockchain; populating the stored records retrieved from the blockchain into the temporary view; and applying the received SQL formatted query against the temporary view in the database system of the host organization. 
Baird, III et al. teaches methods and apparatus for efficiently implementing a distributed database within a network (See abstract), in which he teaches receiving an SQL formatted query specifying data records stored within the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “When the user's code tries to perform a Structure Query Language (SQL) query on the database”);
building a temporary view for the stored records within a database of the host organization and formatting the temporary view in an RDBMS format based on the retrieved metadata (See Baird, III et al., paragraph 219, wherein Baird discloses “The system in Example System 11, made faster by the use of a ‘fast clone’ relational database to maintain the state (e.g., bank account balances, game state, etc.). For example, the fast clone database can be used to maintain two copies of the state, as discussed with respect to Example System 11. This is an object that acts as a wrapper around an existing Relational Database Management System (RDBMS)”);
 looking up an asset identifier for the stored records in the blockchain and retrieving the stored records from the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “Each apparent “clone” is actually an object with an ID number and a pointer to an object containing the database. When the user's code tries to perform a Structure Query Language (SQL) query on the database, that query is first modified, then sent to the real database. The real database is identical to the database as seen by the client code, except that each table has one additional field for the clone ID. For example, suppose there is an original database with clone ID 1, and then two clones of the database are made, with IDs 2 and 3 (e.g., used to maintain the two copies of the state). Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just “deleted” the row. Similarly, if a row is added to clone 2, then the row is added to the table with an ID of 2”); 
populating the stored records retrieved from the blockchain into the temporary view (See Baird, III et al., paragraphs  97, 104, 172 and 219, wherein Baird discloses “Other types of special transactions that can be used by a revocation service include transactions to retrieve a record given its hash H and transactions to retrieve, for example, all records since a certain time and date that have a given value of T and other suitable transactions”); and 
applying the received SQL formatted query against the temporary view in the database system of the host organization (See Baird, III et al., paragraph 219, wherein Baird discloses “Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just ‘deleted’ the row”). 
Giordano et al. and Baird, III et al. are from the analogous art of using blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Baird, III et al.  to have combined Giordano et al. and Baird, III et al.. The motivation to combine Giordano et al. and Baird, III et al. is to provide a method and apparatus for a distributed database system that does not require a leader or a trusted third party to operate the database system Baird, III et al., paragraph 3-5). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Baird, III et al..


As to claim 18, Giordano et al. teaches a system to execute at a host organization, wherein the system comprises: a memory to store instructions; a processor to execute instructions; wherein the system is configurable to execute the instructions via the processor to carry out operations (See Giordano et al., paragraphs 91-93 and 96-97) including: 
operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Giordano et al., paragraphs 42, 57-59 and 92, wherein Giordano teaches “the decentralized filesystem 112 is configured to allow peer-to-peer sharing of medical records among participants in the records management system. For example, when a doctor creates a medical record that is added to a patient's smart contract, the medical record may initially be hosted by one or more computers associated with the doctor that created the record. If the patient later selects to access the record, the record may be retrieved from the doctor's computers and provided to one or more computers associated with the patient. Subsequent parties that access the record may then obtain the record from the doctor, the patient, or both”); 
retrieving metadata from the blockchain describing a data structure for the stored records including relationships between entities within the stored records (See Giordano et al., paragraphs 42, 59-60 and 92, wherein Giordano teaches “when a new record is added to the system, the record may be stored on the filesystem 112 and may be indexed by a hash value computed based on the content of the record and, in some instances, further based on metadata associated with the record (e.g., a timestamp indicating the date and time the data was created, identifying information of the doctor that created the record, and/or identifying information of the patient to whom the record belongs)”.
Giordano et al. does not explicitly teach receiving an SQL formatted query specifying data records stored within the blockchain; building a temporary view for the stored records within a database of the host organization and formatting the temporary view in an RDBMS format based on the retrieved metadata; looking up an asset identifier for the stored records in the blockchain and retrieving the stored records from the blockchain; populating the stored records retrieved from the blockchain into the temporary view; and applying the received SQL formatted query against the temporary view in the database system of the host organization. 
Baird, III et al. teaches methods and apparatus for efficiently implementing a distributed database within a network (See abstract), in which he teaches receiving an SQL formatted query specifying data records stored within the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “When the user's code tries to perform a Structure Query Language (SQL) query on the database”);
building a temporary view for the stored records within a database of the host organization and formatting the temporary view in an RDBMS format based on the retrieved metadata (See Baird, III et al., paragraph 219, wherein Baird discloses “The system in Example System 11, made faster by the use of a ‘fast clone’ relational database to maintain the state (e.g., bank account balances, game state, etc.). For example, the fast clone database can be used to maintain two copies of the state, as discussed with respect to Example System 11. This is an object that acts as a wrapper around an existing Relational Database Management System (RDBMS)”);
looking up an asset identifier for the stored records in the blockchain and retrieving the stored records from the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “Each apparent “clone” is actually an object with an ID number and a pointer to an object containing the database. When the user's code tries to perform a Structure Query Language (SQL) query on the database, that query is first modified, then sent to the real database. The real database is identical to the database as seen by the client code, except that each table has one additional field for the clone ID. For example, suppose there is an original database with clone ID 1, and then two clones of the database are made, with IDs 2 and 3 (e.g., used to maintain the two copies of the state). Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just “deleted” the row. Similarly, if a row is added to clone 2, then the row is added to the table with an ID of 2”); 
populating the stored records retrieved from the blockchain into the temporary view (See Baird, III et al., paragraphs  97, 104, 172 and 219, wherein Baird discloses “Other types of special transactions that can be used by a revocation service include transactions to retrieve a record given its hash H and transactions to retrieve, for example, all records since a certain time and date that have a given value of T and other suitable transactions”); and 
applying the received SQL formatted query against the temporary view in the database system of the host organization (See Baird, III et al., paragraph 219, wherein Baird discloses “Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just ‘deleted’ the row”). 
Giordano et al. and Baird, III et al. are from the analogous art of using blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. and Baird, III et al.  to have combined Giordano et al. and Baird, III et al.. The motivation to combine Giordano et al. and Baird, III et al. is to provide a method and apparatus for a distributed database system that does not require a leader or a trusted third party to operate the database system (See Baird, III et al., paragraph 3-5). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. and Baird, III et al..

10.	Claims 3-4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Baird, III et al. (U.S. Patent Application Publication No. 2019/0020629), in further view of Stollman (U.S. Patent Application Publication No. 2018/0323963).
As to claim 3, Giordano et al. as modified, still does not explicitly teach writing the synchronized temporary view to a new blockchain to migrate the data from the first blockchain to the new blockchain.   
Stollman teaches systema and methods for extending the utility of blockchains through use of related child blockchains (See abstract), in which he teaches writing the synchronized temporary view to a new blockchain to migrate the data from the first blockchain to the new blockchain (See Stollman, Figure 6 and paragraphs 13-50, 84 and 92, wherein Stollman discloses “FIG. 6 shows a process flow for the selective migration of particular transactions found in identifiable blocks to a new blockchain).
Giordano et al. as modified and Stollman are from the analogous art of of using blockchain technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Stollman to have combined Giordano et al. as modified and Stollman. The motivation to combine Giordano et al. as modified and Stollman is to provide an advantageous system and method to separate two or more types of transactions into different blockchains (See Stollman, paragraph 7). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Stollman.

As to claim 4, Giordano et al. as modified, teaches writing the synchronized temporary view back to the blockchain to restore the stored records onto the blockchain after a catastrophic failure and data loss for the blockchain (See Baird, III et al., paragraphs 50 and 78, wherein Baird teaches failure; Also see Stollman, Figure 6 and paragraphs 13-50, 84 and 92, wherein Stollman discloses “FIG. 6 shows a process flow for the selective migration of particular transactions found in identifiable blocks to a new blockchain).  

As to claim 13, Giordano et al. as modified, teaches wherein the instructions, when executed by the processor, cause the system to perform operations further comprising: writing the synchronized temporary view to a new blockchain to migrate the data from the first Claims- 182 -Attorney Docket No.: 37633.6336 (A4363US)blockchain to the new blockchain or alternatively writing the synchronized temporary view back to the blockchain to restore the stored records onto the blockchain after a catastrophic failure and data loss for the blockchain (See Baird, III et al., paragraphs 50 and 78, wherein Baird teaches failure; Also see Stollman, Figure 6 and paragraphs 13-50, 84 and 92, wherein Stollman discloses “FIG. 6 shows a process flow for the selective migration of particular transactions found in identifiable blocks to a new blockchain).  

As to claim 19, Giordano et al. as modified, teaches Claims- 184 -Attorney Docket No.: 37633.6336 (A4363US)recording all transactions against the blockchain affecting the stored records (See Baird, III et al., paragraph 219, wherein Baird discloses “Each row in each table will have a 1, 2, or 3 in the clone ID field. When a query comes from the user code into clone 2, the query is modified so that the query will only read from rows that have a 2 or 1 in that field. Similarly, reads to 3 look for rows with a 3 or 1 ID. If the Structured Query Language (SQL) command goes to clone 2 and says to delete a row, and that row has a 1, then the command should just change the 1 to a 3, which marks the row as no longer being shared by clones 2 and 3, and now just being visible to 3. If there are several clones in operation, then several copies of the row can be inserted, and each can be changed to the ID of a different clone, so that the new rows are visible to the clones except for the clone that just ‘deleted’ the row”); replaying all transactions recorded against the temporary view to synchronize the temporary view with the blockchain when the blockchain is inaccessible (See Giordano et al., paragraphs 39-409, wherein Giordano discloses “a collection of independent nodes in a computing network may each maintain a respective instance of a distributed ledger. The distributed ledger may store records of transactions that have occurred on the network…the distributed ledger may store, among records of other transactions, a record of every attempt made to access a given medical record maintained on the network…Transactions can also be verified before they are added to the network to prevent fraud. In some implementations, this can be accomplished, for example, by way of cryptographic techniques and a blockchain-based ledger”); and writing the synchronized temporary view to a new blockchain to migrate the data from the first blockchain to the new blockchain or alternatively writing the synchronized temporary view back to the blockchain to restore the stored records onto the blockchain after a catastrophic failure and data loss for the blockchain (See Baird, III et al., paragraphs 50 and 78, wherein Baird teaches failure; Also see Stollman, Figure 6 and paragraphs 13-50, 84 and 92, wherein Stollman discloses “FIG. 6 shows a process flow for the selective migration of particular transactions found in identifiable blocks to a new blockchain).  

11.	Claims 5-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (U.S. Patent Application Publication No. 2017/0300627), in view of Baird, III et al. (U.S. Patent Application Publication No. 2019/0020629), in further view of Bharadwaj et al. (U.S. Patent Application Publication No. 2014/0279857).
As to claim 5, Giordano et al. as modified, teaches SQL query and blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “Structured Query Language (SQL)”).  Giordano et al. as modified, however, does not explicitly teach executing instructions via the processor of the system to operate an Apex translation engine; receiving the SQL formatted query at the Apex translation engine; parsing one or more SQL query terms from the SQL formatted query at the Apex translation engine; and parsing the SQL formatted query at the Apex translation engine to identify one or more asset identifiers for blocks on the blockchain within which the stored records are persisted by the blockchain.
Bharadwaj et al. teaches a mechanism for facilitating dynamic integration of disparate database architecture for efficient management of resources in an on-demand service environment (See abstract), in which he teaches executing instructions via the processor of the system to operate an Apex translation engine (See Bharadwaj et al., paragraphs 34-35, wherein Bharadwaj discloses “results reception and processing logic 210 receives the raw result or output from data processing server 240 and processes the results in the matter so they can be converted or translated back into the base programming language (e.g., convert back from Pig into Java or Apex, etc.)”); 
receiving the SQL formatted query at the Apex translation engine (See Bharadwaj et al., paragraphs 34-35, wherein Bharadwaj discloses “results reception and processing logic 210 receives the raw result or output from data processing server 240 and processes the results in the matter so they can be converted or translated back into the base programming language (e.g., convert back from Pig into Java or Apex, etc.).” Also see paragraphs 40, 71 wherein Bharadwaj discloses “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616 that may require sending one or more queries to tenant data storage 622 and/or system data storage 624. System 616 (e.g., an application server 700 in system 616) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage 624 may generate query plans to access the requested data from the database”); 
parsing one or more SQL query terms from the SQL formatted query at the Apex translation engine (See Bharadwaj et al., paragraphs 24-29, 31-35, wherein Bharadwaj discloses “input data parser 204 may parse the input data (e.g., input data relating to Chatter, etc.) and provides the parsed data package (e.g., feature metrics (e.g., custom object)) to instruction package generation logic 206 for further processing.” Also see paragraphs 40, 71 wherein Bharadwaj discloses “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616 that may require sending one or more queries to tenant data storage 622 and/or system data storage 624. System 616 (e.g., an application server 700 in system 616) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information); and 
parsing the SQL formatted query at the Apex translation engine to identify one or more asset identifiers for blocks on the blockchain within which the stored records are persisted by the blockchain (See Bharadwaj et al., paragraphs 24-29, 31-35, wherein Bharadwaj discloses “input data parser 204 may parse the input data (e.g., input data relating to Chatter, etc.) and provides the parsed data package (e.g., feature metrics (e.g., custom object)) to instruction package generation logic 206 for further processing”).  
Giordano et al. as modified and Bharadwaj et al. are from the analogous art of managing resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Giordano et al. as modified and Bharadwaj et al.  to have combined Giordano et al. as modified and Bharadwaj et al.. The motivation to combine Giordano et al. as modified and Bharadwaj et al. is to provide “a mechanism for facilitating dynamic integration of disparate database architectures for efficient management of resources in an on-demand services environment” (See Bharadwaj et al., paragraphs 4-6). Therefore, it would have been obvious to one skilled in the art to combine Giordano et al. as modified and Bharadwaj et al..

As to claim 6, Giordano et al. as modified, teaches transmitting the parsed SQL query terms and the one or more asset identifiers through an Apex block translator to convert the SQL formatted query into a native blockchain protocol for payload data retrieval from the blockchain (See Baird, III et al., paragraph 219, wherein Baird discloses “the user's code tries to perform a Structure Query Language (SQL) query on the database”. Also see Bharadwaj et al., paragraphs 34-35, wherein Bharadwaj discloses “results reception and processing logic 210 receives the raw result or output from data processing server 240 and processes the results in the matter so they can be converted or translated back into the base programming language (e.g., convert back from Pig into Java or Apex, etc.).” Also see paragraphs 40, 71 wherein Bharadwaj discloses “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616 that may require sending one or more queries to tenant data storage 622 and/or system data storage 624. System 616 (e.g., an application server 700 in system 616) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage 624 may generate query plans to access the requested data from the database”).    

As to claim 7, Giordano et al. as modified, teaches executing the native blockchain protocol against the blockchain by transacting a blockchain read request onto the blockchain to retrieve the stored records necessary to fulfill the SQL formatted query received at the host organization (See Giordano et al., paragraph 47, 49, and 52-60, wherein Giordano discloses “the blocks of transactions 108a-n can be chained together chronologically” Also see Baird, III et al., paragraphs 52-54 and 218-222, wherein Baird discloses “Each event can be a record containing a cryptographic hash of two earlier events (linking that event to the two earlier events and their ancestor events, and vice versa), payload data (such as transactions that are to be recorded), other information such as the current time, a timestamp (e.g., date and UTC time) that its creator asserts is the time the event was first defined, and/or the like”)).    

As to claims 8 and 15, Giordano et al. as modified, teaches wherein populating the stored records retrieved from the blockchain into the temporary view comprises transmitting the stored records retrieved through an Apex block translator to convert the stored records retrieved from a native blockchain format into an RDBMS compatible format for a returned record set (See Baird, III et al., paragraphs  97, 104, 172 and 219, wherein Baird discloses “Other types of special transactions that can be used by a revocation service include transactions to retrieve a record given its hash H and transactions to retrieve, for example, all records since a certain time and date that have a given value of T and other suitable transactions”); Also see Bharadwaj et al., paragraphs 34-35, wherein Bharadwaj discloses “results reception and processing logic 210 receives the raw result or output from data processing server 240 and processes the results in the matter so they can be converted or translated back into the base programming language (e.g., convert back from Pig into Java or Apex, etc.).”).  

As to claim 14, Giordano et al. as modified, teaches wherein the instructions, when executed by the processor, cause the system to perform operations further comprising: executing instructions via the processor of the system to operate an Apex translation engine (See Bharadwaj et al., paragraphs 34-35, wherein Bharadwaj discloses “results reception and processing logic 210 receives the raw result or output from data processing server 240 and processes the results in the matter so they can be converted or translated back into the base programming language (e.g., convert back from Pig into Java or Apex, etc.)”); receiving the SQL formatted query at the Apex translation engine; parsing one or more SQL query terms from the SQL formatted query at the Apex translation engine (See Bharadwaj et al., paragraphs 34-35, wherein Bharadwaj discloses “results reception and processing logic 210 receives the raw result or output from data processing server 240 and processes the results in the matter so they can be converted or translated back into the base programming language (e.g., convert back from Pig into Java or Apex, etc.)”); parsing the SQL formatted query at the Apex translation engine to identify one or more asset identifiers for blocks on the blockchain within which the stored records are persisted by the blockchain (See Bharadwaj et al., paragraphs 24-29, 31-35, wherein Bharadwaj discloses “input data parser 204 may parse the input data (e.g., input data relating to Chatter, etc.) and provides the parsed data package (e.g., feature metrics (e.g., custom object)) to instruction package generation logic 206 for further processing”);  transmitting the parsed SQL query terms and the one or more asset identifiers through an Apex block translator to convert the SQL formatted query into a native blockchain protocol for payload data retrieval from the blockchain (See Giordano et al., paragraph 47, wherein Giordano discloses “the blocks of transactions 108a-n can be chained together chronologically. That is, each time a new block is determined, that block can be appended to the end of the existing blockchain…For example, the second block 108b in FIG. 1 includes a signature of the genesis block 108a. The signature of the genesis block 108a may be a hash value of the genesis block 108a, for example…the second block 108b includes a hash of the genesis block 108a, the signature added to the third block in the chain not only characterizes the immediately preceding block 108b, but also depends on the signature of the genesis block 108a. Thus, the signature of every new block in the chain can be at least partially influenced by every preceding block in the chain.” Also see Baird, III et al., paragraphs 52-54 and 218-222, wherein Baird discloses “Each event can be a record containing a cryptographic hash of two earlier events (linking that event to the two earlier events and their ancestor events, and vice versa), payload data (such as transactions that are to be recorded), other information such as the current time, a timestamp (e.g., date and UTC time) that its creator asserts is the time the event was first defined, and/or the like.” Also see Bharadwaj et al., paragraphs 24-29, 31-35, wherein Bharadwaj discloses “input data parser 204 may parse the input data (e.g., input data relating to Chatter, etc.) and provides the parsed data package (e.g., feature metrics (e.g., custom object)) to instruction package generation logic 206 for further processing”); and executing the native blockchain protocol against the blockchain by transacting a blockchain read request onto the blockchain to retrieve the stored records necessary to fulfill the SQL formatted query received at the host organization  (See Giordano et al., paragraph 47, 49, and 52-60, wherein Giordano discloses “the blocks of transactions 108a-n can be chained together chronologically” Also see Baird, III et al., paragraphs 52-54 and 218-222, wherein Baird discloses “Each event can be a record containing a cryptographic hash of two earlier events (linking that event to the two earlier events and their ancestor events, and vice versa), payload data (such as transactions that are to be recorded), other information such as the current time, a timestamp (e.g., date and UTC time) that its creator asserts is the time the event was first defined, and/or the like”)).   

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/22/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164